order declining to grant the requested relief. The parties' joint motion to
                  extend the time for appellant to file an opening brief and appendix is
                  denied as moot.
                              It is so ORDERED.




                                                            Lassc,
                                                     Hardesty




                                                     Douglas
                                                                 1,4            J.




                                                                                    J.




                  cc. Hon. Mark R. Denton, District Judge
                       Maier Gutierrez Ayon, PLLC
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    en